Title: From George Washington to Ternant, 24 September 1791
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George



Sir,
Mount Vernon Sepr 24th 1791.

I have not delayed a momt since the receipt of your communications of the 22d instant, in dispatching orders to the Secretary of the Treasury to furnish the money, and to the Secretary of War to deliver the arms and ammunition, which you have applied to me for.
Sincerely regretting, as I do, the cause which has given rise to this application, I am happy in the opportunity of testifying how well disposed the United States are to render every aid in their power to our good friends and Allies the ⟨French⟩ to quell “the alarming insur⟨rec⟩tion of the Negros in Hispaniola” ⟨and⟩ of the ready disposition to effect ⟨it,⟩ of the Executive authority thereof.

Go: Washington

